Claimant Mias appealed from an award of compensation based on his actual earnings. Claimant sustained an injury on February 11, *7581935, resulting in the loss of an eye. The only issue involved is that of wage rate. Claimant was the secretary and treasurer of the employer, and the proof discloses that his annual earnings were $1,198.13. His compensation was based on that rate. His contention is that he was capable of earning $2,000 per year and that his compensation rate should have been fixed accordingly. Decision and award unanimously affirmed. Present—.Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.